Felton, J.
The selling of malt beverages in this State is a mere privilege, and involves no personal or property right. McKown v. Atlanta, 184 Ga. 221 (190 S. E. 571). The revocation of a permit granting such a privilege, whether with or without a hearing, or for cause or without cause, is therefore not a judicial act and is not reviewable by certiorari. Southeastern Greyhound Lines v. Public Service Commission, 181 Ga. 75 (181 S. E. 834, 102 A. L. R. 517), and cit. It was not error to dismiss the certiorari seeking to review the action of the commissioners of Fulton County in revoking the permit to sell malt beverages.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.